Citation Nr: 1207844	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-12 738	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Service connection for a skin disorder claimed as rash on chest, claimed as due to herbicide exposure.  

2.  Service connection for a skin disorder claimed as residuals of jungle rot, claimed as due to herbicide exposure.  


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1969 to February 1970.

2.  In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for a skin disorder claimed as rash on chest, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for a skin disorder claimed as residuals of jungle rot, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal on both issues before the Board.  Hence, there remain no allegations  of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal on the issue of service connection for a skin disorder claimed as rash on chest is dismissed.

The appeal on the issue of service connection for a skin disorder claimed as residuals of jungle rot is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


